—Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered July 10, 1998, which, in an action by an insurer against its insured’s principals and others, arising out of an allegedly fraudulent claim under a fire insurance policy, denied defendants-appellants’ motion to dismiss the action pursuant to CPLR 3016 (b), unanimously affirmed, without costs.
Plaintiffs allegation that the nonappealing individual defendant, the employee of plaintiffs adjuster primarily responsible for working on the subject loss, pleaded guilty to Federal mail fraud charges accusing him of devising a scheme to falsely misrepresent the extent of such loss to plaintiff, gives appellants, principals of the insured, adequate notice of the fraud that plaintiff is accusing them of as well. Plaintiff cannot presently be expected to state further details of appellants’ participation in such fraud, if any, such being a matter peculiarly within *166appellants’ knowledge (see, Bernstein v Kelso & Co., 231 AD2d 314, 320-321). Concur — Sullivan, J. P., Tom, Rubin, Andrias and Buckley, JJ.